Citation Nr: 1615975	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-11 533	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a skin disorder.  

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1967, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In April 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  In August 2014, the case was remanded for additional development.  


FINDINGS OF FACT

1. Any skin disorder in service was acute and resolved without residual pathology, and the Veteran's current skin disability is not shown to be related to his service.  

2. The Veteran's hypertension was not manifested in service, or in the first postservice year, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected type 2 diabetes mellitus.  


CONCLUSIONS OF LAW

1. Service connection for a skin disability is not warranted.  38 U.S.C.A. §§ 5107, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

2. Service connection for hypertension, to include as secondary to diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 5107, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2006, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claims and identified evidence that could be secured.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A May 2015 letter asked the Veteran to provide releases for VA to obtain records of his private treatment for his skin disorder, hypertension, and diabetes, or to obtain and submit the records himself; he has not responded.  He was afforded VA examinations in July 2003, and June 2015, and VA addendum opinions were obtained in January 2008 and June 2015.  The Board finds the examination reports and addendums, cumulatively, adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Skin Disorder

The Veteran seeks service connection for a skin disorder as due to exposure to sun in service.  He states that during service his arms and hands were wrapped for several days due to skin irritation and pus-filled sores on the arms.  He asserts that his current skin disability is a continuation of the lesions he had in service.  

On July 1967 service separation examination, the Veteran's skin was normal.  In an associated report of medical history, he denied skin diseases.  In a July 1967 statement of medical condition, the Veteran indicated that there had been no change in his medical condition since his last examination.  
September 2001 private treatment records from E.B., M.D., note that the Veteran had seborrheic keratosis.

VA treatment records reflect diagnoses of seborrheic dermatitis and actinic keratosis since September 2009.  

At the April 2014 hearing, the Veteran testified that during his service in Vietnam he developed oozing lesions, called "jungle rot," and was treated by a medic in the field.  The lesions resolved after two to three weeks.  He asserted that the lesions have recurred "off and on" since service and are related to the lesions he had therein.  

On June 2015 VA examination, the Veteran reported that during service he had "jungle rot," described as red, sore, pus-weeping lesions over his hands and forearms mostly, which was treated with salve and wrappings, and resolved.  In 2010, actinic keratoses and verruca vulgaris of the arms were diagnosed.  It was noted that he had an interval of many years between his symptoms in service and his current actinic keratose (sun damage).  On physical examination, there were patches of thickened scale consistent with actinic keratosis on his arms; there were no sequelae of the lesions from service.  The examiner opined that the Veteran's actinic keratosis is "NOT due to or result of service."  The examiner explained that the Veteran "has a very common skin condition associated with cumulative sun exposure and these are NOT related to any acute infectious or immune/contact related skin condition that would explain his service-associated/described condition."  

It is not in dispute that the Veteran has a skin disability; actinic keratosis was diagnosed on June 2015 VA examination.  He asserts that the skin disability was initially manifested during service and has persisted "off and on" since.  His STRs, including a July 1967 service separation examination report, are silent for any complaints, treatment, findings, or diagnosis of a skin disorder, and in a report of medical history on service separation, he specifically denied any skin diseases.  Such evidence tends to show that a chronic skin disorder was not manifested in service.  Furthermore, while the Veteran has provided a record identifying a provider of postservice treatment for his skin, his lack of cooperation in securing those records from that provider (or any other) suggests that those records do not support his claim, i.e., relate his skin disability to service or support continuity of symptoms since service.  The Board finds that the Veteran is competent to report that he developed and was treated for a skin irritation during his service in the field in Vietnam.  However, his allegation that any such problem has persisted since service is inconsistent with contemporaneous clinical data (i.e., the service separation examination and medical history reports), is self-serving, and is not credible.  The lengthy interval before the initial postservice documentation of skin problems is, of itself, probative evidence against his claim.  The overall evidence reflects that his skin disorder was acute and resolved without residual pathology.  Although he asserts that his alleged skin disorder in service continued "off and on" since service, the June 2015 VA examiner opined that there are no sequelae of any lesions the Veteran had in service.  The preponderance of the evidence is against a finding that any skin disorder the Veteran had in service was chronic and persisted.  Accordingly, service connection for a skin disability on that basis is not warranted.  

Whether (in the absence of credible evidence of onset of a skin disability in service and continuity since, as here) the Veteran's skin disability may be related to an acute skin infection in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only competent evidence in the record is in the June 2015 VA examiner's opinion to the effect that the Veteran's actinic keratosis is "NOT due to or result of service."  The examiner's rationale reflects familiarity with the entire record and cites to supporting factual data, i.e., the lengthy postservice intervening period before the current diagnosis.  Accordingly, the Board finds the June 2015 examiner's opinion probative evidence in this matter.  Because there is no competent evidence to the contrary, the Board finds the opinion persuasive.  

The Board has considered the Veteran's assertions that his current skin disability is related to service/sun exposure therein.  He is a layperson and has not presented competent (medical opinion/textual) evidence in support of his theory that his skin disability is related to service/sun exposure therein.  Consequently, his opinion in this matter is not competent evidence.  See Jandreau, 492 F.3d 1372.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disability; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  

Hypertension

The Veteran seeks service connection for hypertension based primarily on a secondary service connection theory of entitlement, i.e., that it is secondary to service-connected type 2 diabetes mellitus.  He asserts that he did not have high blood pressure until his diabetes was diagnosed.  

Certain chronic diseases (including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

On May 1965 service entrance examination, the Veteran's blood pressure was 120/70.  On July 1967 separation examination, his blood pressure was 106/76.  In an associated report of medical history, he denied high blood pressure.  In a July 1967 statement of medical condition, he indicated that there had been no change in his medical condition since his last examination.  
Private treatment records from E.B., M.D., show an assessment of borderline hypertension in 1990 (and diagnoses of hypertension in August 1995 and February 1999), and that in September 2000 there was "[n]o evidence of Diabetes Mellitus."  Private treatment records show an initial diagnosis of diabetes in November 2001.  

In a June 2003 statement, the Veteran indicated that his diabetes was diagnosed in 1998.  

On July 2003 VA examination, it was noted that the Veteran's diabetes was diagnosed at about age 58 (in approximately 2001) and that hypertension was diagnosed at least by 1995 if not earlier.  The examiner opined that the Veteran's "essential hypertension is less likely as not a complication of his diabetes mellitus."  The examiner explained that current medical thought finds no causal relationship between essential hypertension and diabetes except in cases of advanced renal disease, which is not present in the Veteran.  

An October 2003 VA treatment record notes that the Veteran reported his diabetes was diagnosed about 3 years prior.  

A January 2008 VA addendum opinion notes that the Veteran's diabetes was diagnosed later [than the hypertension] in the year in 2001, and that a September 2001 VA medical record noted hypertension but not diabetes.  The examiner opined that hypertension is not a complication of diabetes because it occurred many years prior to the onset of diabetes, and the Veteran has normal renal function.  The examiner further opined that the Veteran's hypertension is not worsened or increased by the diabetes.  

At the April 2014 hearing, the Veteran testified that his diabetes was diagnosed before the hypertension.  

A June 2015 VA addendum opinion indicates that "[a]ggravation of hypertension that preceded diabetes mellitus is NOT found," and "aggravation is NOT due to or a result of diabetes."  The examiner explained that the Veteran does not have any symptoms, signs, or diagnosis of, renal artery stenosis, which is the medical condition that would indicate diabetes is causing or aggravating his hypertension.  

It is not in dispute that the Veteran has hypertension.  What he must show to establish service connection for the hypertension is that such disability is either directly related to his service or was caused or aggravated by a service-connected disability.  His STRs, including the July 1967 service separation examination report, are silent for complaints, treatment, findings, or diagnosis related to hypertension.  And he alleges he did not have hypertension prior to his diagnosis of diabetes (i.e., acknowledges that it was first manifested many years after service).  

Private treatment records from Dr. E.B. first show an assessment of borderline hypertension in 1990 (approximately 23 years following service separation) and a diagnosis of hypertension in August 1995 and February 1999.  Accordingly, service connection for hypertension on a direct basis (as incurred or aggravated in service) or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his hypertension is secondary to his service-connected diabetes mellitus.  As noted above, there are 3 requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that he has hypertension.  It is also shown that he has a service-connected disability, diabetes.  What he must still show to substantiate this claim is that the service-connected diabetes caused or aggravated the hypertension.  

The etiology of hypertension is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau, 492 F.3d 1372.  As he is a layperson, the Veteran's own opinion regarding a nexus between his service-connected diabetes and his hypertension is not competent evidence, and he does not cite to supporting medical literature/treatise evidence.  

The competent evidence of record in this matter consists of the July 2003 VA examiner's opinion and the VA January 2008 and June 2015 (addendum) opinions, which are against the claim.  The providers express familiarity with the record.  And the January 2008 and June 2015 providers cite to supporting factual data and medical principles.  They explain that the Veteran does not have the pathology (renal disease) that establishes diabetes as an etiological (causing or aggravating) factor  for hypertension.  They are probative evidence in this matter.  As there is no competent evidence to the contrary, the Board finds them persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

Service connection for a skin disorder is denied.  

Service connection for hypertension is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


